John Ternau, the appellant, brought suit for divorce against his wife upon a charge of desertion. The wife answered his petition, denying the desertion, and applied for alimonypendente lite and a counsel fee. This application was granted, and an order entered fixing the alimony at $6 a week and allowing a counsel fee of $75. Some two weeks later counsel for the petitioner moved to vacate this order, and, after hearing, the motion was denied and an order to that effect duly entered. A few days later counsel for the petitioner moved for a rehearing on the application for alimony and counsel fee. This motion, in turn, was denied, and an order of denial entered. Counsel for petitioner then applied for an order to show cause why the several orders hereinbefore recited should not be revoked, and, upon the hearing of this application, it was refused and a formal order to that effect was entered.
The appeal in this case challenges the validity of each one of these orders. So far as the order granting alimony and counsel fee is concerned, our examination of the case leads us to the conclusion that it was properly made and should be affirmed. As to the other orders brought up by this appeal, *Page 427 
we are of the opinion that each one of them was discretionary and not subject to review in this court. As a result, the appeal, so far as it concerns those orders, will be dismissed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 14.
For reversal — None.